290 F.2d 562
R. O. DE WITT, Appellant,v.W. H. SORENSON, Appellee.
No. 18514.
United States Court of Appeals Fifth Circuit.
June 2, 1961.

Louis H. Beard, Beaumont, Tex., for appellant.
James W. Mehaffy, Beaumont, Tex., Cecil N. Cook, Houston, Tex., for appellee.
Before TUTTLE, Chief Judge, HUTCHESON, Circuit Judge, and CLAYTON, District Judge.
PER CURIAM.


1
Appellee by his petition for rehearing and brief in support thereof claims here, for the first time, reimbursement for expenses incurred by him in the prosecution of the business of the joint adventure.  Such claim is beyond the calls of the pleadings filed by appellee in the District Court and it was not urged nor considered upon submission here.  It can not now be considered here, but the District Court has the authority to dispose of this claim upon its presentation there.


2
The petition for rehearing should be and is denied.